DETAILED ACTION
 	This Office Action corresponds to the filing of application on 12/18/2018 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 12/18/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 12/18/2018 are accepted by the examiner.
Priority
 	The application is filed on 12/18/2018 and therefore the effective filing date of the  application is 12/18/2018.
Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 18 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

Bathen discloses a method for providing at least one of distributing immutable data across computer nodes, establishing consensus in a network of computer systems, providing end-to-end secure data storage, scaling a block chain through the use of virtualization and peer-to-peer technology, providing availability of data in a trustless peer-to-peer system, and providing data tampering discovery and prevention through the use of hash chains. For example, when a client generates a transaction, a hash of 
Kaliski, Jr. et al. (US 10701046 B1, cited in PTO-892) discloses a method of provisioning a key server to facilitate secure communications between a web server and a client of the web server by providing the client with a first data structure including information on how the web server may obtain at least one target symmetric key to use in communications with the client, the method including: provisioning the key server with a second data structure including information on how the key server may generate the first data structure; receiving electronically, by a provisioning server, a request on behalf of a web server for a third data structure including information on how the client may obtain the first data structure from the key server; and obtaining, by the provisioning server and in response to the request, a third data structure including information on how the client may obtain the first data structure from the key server, such that the third data structure is published by a publishing server for public access in association with an identification of the web server; such that the client uses the third data structure to obtain the first data structure from the key server and uses the first data structure to communicate with the web server (Kaliski, Jr, Col. 1, lines 27-47).


The subject matters of the independent claims 1, 9, and 18 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…wherein the first networking device and the other networking devices communicate over a blockchain network including a blockchain; transmitting the incoming security key update request transaction from the first networking device to the blockchain network for validation; updating a copy of the blockchain with a block, the block comprising a validation of the incoming security key update request transaction that was transmitted to the blockchain network; and using at least the updated blockchain to update an IPsec security association (SA) or an IPsec security policy (SP) used by the first networking device....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 18 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in 
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 18 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498